PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lyon, Benjamin, Wade
Application No. 15/242,463
Filed: 19 Aug 2016
For: Method and System for Engaging and Coordinating Real Estate Transactions from Contact to Contract
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181, filed January 19, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

According to the Notice of Abandonment, mailed January 7, 2021, this application was held abandoned for failure to respond in a timely manner to an Office letter, purportedly mailed on March 19, 2020.

However, no Office letter was mailed on March 19, 2020.  It is noted a decision granting a petition under 37 CFR 1.181 to withdraw the holding of abandonment was granted on March 18, 2020. The March 18, 2020 decision on petition did not require applicant to take any action. The next step was for the examiner to consider the election filed on March 21, 2019.

In light of the above discussion, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is granted and the January 7, 2021 Notice of Abandonment is hereby vacated.

As was stated in the March 18, 2020 Office action: The application file will be referred to Technology Center A.U. 3689 for the examiner of record’s consideration of the election timely filed on March 21, 2019.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET